DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s amendment and RCE filed June 9, 2022.  Claims 1-5,9,11,12,14,16,18-22,24,26-27 are pending.  Claims 6-8,10,13,15,17,23,25 were canceled.

Examiner’s Amendment 
 An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendment below is just for correction of a typographical error. 

IN THE CLAIMS:
	** In Claim 22, last line, change “ with-a ” to  -- with a --.


Allowable Subject Matter

Claims 1-5,9,11,12,14,16,18-22,24,26-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed June 09, 2022 and convincing remarks thereof have overcome the rejection in the last office action.  The references of record including Hiyoshi (9,716,157), Yasui (2017/0352648), Ebihara (2018/0138272), Honda (2011/0233544), Gowda (2017/0200692), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the semiconductor device having a corresponding operating maximum voltage as claimed, or fairly make a prima facie obvious case of the semiconductor device having a corresponding operating maximum voltage as claimed, in combination with other claimed limitations as recited in claim 1, the inclusion of comprising an electric field (E-field) suppression layer formed over a termination region, wherein the E-field suppression layer comprises a film bonded to an isolation layer over the termination region, wherein the E-field suppression layer is patterned with openings over metal contact areas, and wherein the E-field suppression layer comprises a thickness such that an electric field strength above the E-field suppression layer is below a dielectric strength of an adjacent material when the semiconductor device is operating at the maximum voltage; the isolation layer comprising a passivation layer formed below the E-field suppression layer and a dielectric layer formed, with a different material, over the passivation layer and below the E-field suppression layer; and a metallization layer formed at least partially above the E-field suppression layer to form a power overlay (POL) structure configured to enlarge an underlying bonding area, wherein the POL structure comprises the E-field suppression layer with a thickness in the range of 50 µm-200 µm;
As recited in base claim 14, the inclusion of comprising a metal-oxide-semiconductor field-effect transistor (MOSFET) element; one or more isolation layers formed over a surface of the MOSFET element; a patterned electric field (E-field) suppression layer formed over the one or more isolation layers, wherein the E-field suppression layer comprises a film bonded to an isolation layer of the one or more isolation layers over a termination region of the MOSFET, wherein the E-field suppression layer is configured to suppress an electrical field strength produced by the MOSFET element such that the electric field strength above the E-field suppression layer 1s below a dielectric strength of an adjacent material when the semiconductor device is operating at the maximum voltage; and a metallization layer formed at least partially above the E-field suppression layer to form a power overlay (POL) structure configured to enlarge an underlying bonding area, wherein the POL structure comprises the E-field suppression layer with a thickness in the range of 50 µm-200 µm; wherein the one or more isolation layers comprises a passivation layer formed below the E-field suppression layer and a dielectric layer formed, with a different material, over the passivation layer and below the E-field suppression layer; and 
As recited in base claim 22, the inclusion of comprising a silicon carbide (SiC) substrate;
a termination region formed on the SiC substrate; metal contact areas formed on the SiC substrate; an electric field (E-field) suppression layer formed over the termination region, wherein the E-field suppression layer comprises a film bonded to an isolation layer over the termination region, wherein the E-field suppression layer is patterned with openings over the metal contact areas, and wherein the E-field suppression layer comprises a thickness such that an electric field strength above the E-field suppression layer is below a dielectric strength of an adjacent material when the semiconductor device is operating at the maximum voltage; the isolation layer comprising a passivation layer formed below the E-field suppression layer and a dielectric layer formed, with a different material, over the passivation layer and below the E-field suppression layer; and a metallization layer formed at least partially above the E-field suppression layer to form a power overlay (POL) structure configured to enlarge an underlying bonding area, wherein the POL structure comprises the E-field suppression layer with a thickness in the range of 50 um-200 um.
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822